        Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 1 of 19                   FILED
                                                                                2021 Jan-06 AM 08:17
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 TONY BRUCE WILSON,                       )
                                          )
       Plaintiff,                         )
                                          )   Civil Action Number
 vs.                                      )   5:20-cv-00276-AKK
                                          )
 ANDREW SAUL, Commissioner of             )
 Social Security,                         )
                                          )
       Defendant.                         )

                           MEMORANDUM OPINION

       Tony Bruce Wilson brings this action pursuant to Section 205(g) of the Social

Security Act (“the Act”), 42 U.S.C. § 405(g), seeking review of the final adverse

decision of the Commissioner of the Social Security Administration (“SSA”).

Among other things, Wilson contends that the Administrative Law Judge (“ALJ”)

failed to properly consider his subjective testimony, ignored parts of the record in

reaching her conclusion that Wilson could perform a range of light work, and did

not properly weigh opinions of a treating and examining physician. After careful

review, this court finds that the ALJ applied the correct legal standards and that

substantial evidence supports the ALJ’s decision. Therefore, the decision denying

benefits is due to be affirmed.
           Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 2 of 19




                                                 I.

       Wilson worked as a store clerk, door man, assistant manager, waiter, and in a

production plant before he stopped working at age 49 due to his alleged disability.

See R. 249, 252, 262-63. Thereafter, Wilson filed applications for a period of

disability and disability insurance benefits and supplemental security income,

alleging a disability onset date of June 14, 2010, which he later amended to February

8, 2017, 1 due to impairments from severe depression, anxiety, chronic obstructive

pulmonary disease (COPD), emphysema, HEP, back problems, potentially

malignant node in the neck, severe pain in legs when walking, and dizziness. R. 44,

70, 115, 221-22, 228-36, 244. The SSA denied Wilson’s applications, R. 68, 82,

104, 110, and Wilson requested a hearing before an ALJ, R. 118. Following the

hearing, the ALJ issued a decision denying Wilson’s claim. R. 10-33. Subsequently,

the Appeals Council (“AC”) denied Wilson’s request for review, rendering the

ALJ’s opinion the final decision of the Commissioner. R. 1, 218; see 42 U.S.C.

§ 405(g). Wilson now seeks review in this court. Doc. 1.

                                                II.

       In addressing the Wilson’s appeal, the issues before this court are whether the

record contains substantial evidence to sustain the ALJ’s decision, see 42 U.S.C.


       1
        By amending his alleged onset date, Wilson dismissed his claim for a period of disability
insurance benefits because the amended onset date is after his date last insured. See R. 13, 44, 69,
244.
                                                 2
        Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 3 of 19




§ 405(g); Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997), and whether the

ALJ applied the correct legal standards, see Stone v. Comm’r of Soc. Sec., 544 Fed.

Appx. 839, 841 (11th Cir. 2013) (citing Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158 (11th Cir. 2004)). 42 U.S.C. §§ 405(g) and 1383(c) mandate that the

Commissioner’s “factual findings are conclusive if supported by ‘substantial

evidence.’” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Substantial

evidence falls somewhere between a scintilla and a preponderance of evidence; “[i]t

is such relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Id. (quoting Bloodsworth, v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983)) (other citations omitted).

      The district court may not reconsider the facts, reevaluate the evidence, or

substitute its judgment for that of the Commissioner; instead, it must review the final

decision as a whole and determine if the decision is “reasonable and supported by

substantial evidence.” See id. (citing Bloodsworth, 703 F.2d at 239). “Indeed, ‘even

if the evidence preponderates against the Commissioner’s findings, [the court] must

affirm if the decision reached is supported by substantial evidence.’” Henry v.

Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quoting Crawford, 363

F.3d at 1158-59). While the court acknowledges that judicial review of the ALJ’s

findings is limited in scope, the court’s review “does not yield automatic

affirmance.” Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).


                                          3
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 4 of 19




                                        III.

      An individual applying for disability benefits bears the burden of proving that

he is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). To

qualify, a claimant must show “the inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.”             42 U.S.C.

§§ 423(d)(1)(A), 416(i)(1)(A). Further, the impairments must be so severe that the

claimant “cannot, considering [ . . . ] age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national economy.”

42 U.S.C. § 423(d)(2)(A). A physical or mental impairment is “an impairment that

results from anatomical, physiological, or psychological abnormalities which are

demonstrated by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 423(d)(3).

      Determination of disability under the Act requires a five-step analysis. 20

C.F.R. §§ 404.1520(a)–(f). Specifically, the Commissioner must determine, in

sequence:

      (1) whether the claimant is currently unemployed;

      (2) whether the claimant has a severe impairment;

      (3) whether the impairment meets or equals one listed by the SSA;


                                         4
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 5 of 19




      (4) whether the claimant is unable to perform his or her past work; and

      (5) whether the claimant is unable to perform any work in the national
          economy.

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). “An affirmative answer to

any of the above questions leads either to the next question, or, on steps three and

five, to a finding of disability. A negative answer to any question, other than step

three, leads to a determination of ‘not disabled.’” McDaniel v. Bowen, 800 F.2d

1026, 1030 (11th Cir. 1986) (citing 20 C.F.R. §§ 416.920(a)–(f)). “Once the finding

is made that a claimant cannot return to prior work the burden of proof shifts to the

[Commissioner] to show other work the claimant can do.” Foote v. Chater, 67 F.3d

1553, 1559 (11th Cir. 1995) (citation omitted).

                                        IV.

      Here, the ALJ performed the five-step analysis and determined that Wilson

satisfies Step One because he had not engaged in any substantial gainful activity

since February 8, 2017, the amended alleged onset date. R. 15. At Step Two, the

ALJ found that Wilson has the severe impairment of COPD, diabetes mellitus,

obesity, anxiety, and major depressive disorder. R. 15. The ALJ then proceeded to

Step Three, finding that Wilson did “not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1[.]” R. 17.



                                         5
        Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 6 of 19




      The ALJ then concluded that Wilson has the residual functional capacity

(“RFC”) to perform light work as defined in 20 CFR 416.967(b), with the following

limitations:

      [Wilson] cannot climb ladders, ropes or scaffolds. [Wilson] can climb
      ramps or stairs occasionally[,] [and he] can balance, stoop, kneel,
      crouch, and crawl frequently. [Wilson] must avoid concentrated
      exposure to temperature extremes and pulmonary irritants[,] [and]
      avoid all exposure to unprotected heights and moving machinery.
      [Wilson] would need to be able to alternate sitting and standing/walking
      every 15 minutes during the workday. [Wilson] can understand,
      remember, and carry out one-to-three step tasks[,] [and] maintain
      concentration, persistence, and pace for one-to-three step tasks in two-
      hour intervals with customary breaks spread throughout the day.
      [Wilson] can interact occasionally with the public and appropriately
      with coworkers and supervisions[,] [and he] can adapt to occasional
      changes.

R. 19. Based on this RFC, and relying on the testimony of a vocational expert

(“VE”), the ALJ determined at Step Four that Wilson could not perform any of his

relevant past work. R. 26. The ALJ then proceeded to Step Five, where based on

Wilson’s age, education, work experience, RFC, and the VE’s testimony, the ALJ

determined that “there are jobs that exist in significant numbers in the national

economy that [Wilson] can perform,” including small products assembler and

routing clerk. R. 27. Accordingly, the ALJ found that Wilson “has not been under

a disability, as defined in the Social Security Act,” from the amended alleged

disability onset date through the date of her decision. R. 28.




                                          6
        Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 7 of 19




                                          VI.

      Wilson contends that substantial evidence does not support the ALJ’s decision

and the ALJ did not apply the correct legal standards in reaching her decision. Doc.

9. Allegedly, the ALJ failed to properly evaluate Wilson’s subjective testimony,

ignored parts of the record in reaching her finding that Wilson can perform a range

of light work, and failed to articulate good cause for discounting the opinions of Dr.

James Jeffrey, a treating psychiatrist, and Dr. Erin Smith, a one-time examining

psychologist. Id.

                                           A.

      Wilson contends that severe pain from neuropathy and symptoms from his

COPD prevent him from working and that the ALJ did not properly consider his

subjective testimony regarding the pain he suffers and the limiting effects of COPD.

Doc. 9 at 5. When, as here, a claimant alleges disability due to pain and other

subjective symptoms, he must present “(1) evidence of an underlying medical

condition and either (2) objective medical evidence that confirms the severity of the

alleged pain arising from that condition or (3) that the objectively determined

medical condition is of such a severity that it can be reasonably expected to give rise

to the alleged pain.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (citation

omitted). Thus, a claimant’s “subjective testimony supported by medical evidence

that satisfies the standard is itself sufficient to support a finding of disability.” Id.


                                           7
        Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 8 of 19




(citations omitted).    However, an ALJ may discredit a claimant’s subjective

testimony of disabling pain and other symptoms if the ALJ clearly articulates her

reason for doing so and substantial evidence supports the ALJ’s finding. Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005); Wilson v. Barnhart, 284 F.3d 1219,

1225 (11th Cir. 2002). “[I]t is not sufficient for [an ALJ] to make a single conclusory

statement that ‘the individual’s statements about his or her symptoms have been

considered’ or that ‘the statements about the individual’s symptoms are (or are not)

supported or consistent.’” SSR 16-3p, 2017 WL 5180304, at *10 (Oct. 25, 2017).

      Wilson testified that he runs out of air, cannot breathe, and gets exhausted due

to his COPD and emphysema, and he must use his rescue inhaler two to four times

each day. R. 51-52. In addition to his pulmonary issues, Wilson testified that due

to the worsening neuropathy in his legs and hands, it is “hard to do anything.” R.

52. The neuropathy causes pain and tingling in his hands and feet, stiffness in his

hands and legs, and a cold feeling in his feet. R. 53. According to Wilson, the pain

is a seven or eight on a ten-point scale, and the medication he takes for the

neuropathy pain makes him extremely sleepy. R. 53. Wilson added that he can only

walk a block or perform housework for five to ten minutes before he has to stop and

rest; it takes him at least two to three hours to shop for groceries because if he exerts

himself too much, he feels like he does not get enough air and starts “panicking for

air;” he cannot do any yard work; and he can barely lift five pounds. R. 54, 57-59.


                                           8
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 9 of 19




      The ALJ considered Wilson’s testimony and, applying the correct standard,

found that Wilson’s “medically determinable impairments could reasonably be

expected to cause the alleged symptoms; however, [Wilson’s] statements concerning

the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record . . . .” R. at

19-20. In particular, the ALJ found that Wilson’s subjective testimony is only

partially consistent with the objective medical evidence and that the evidence “does

not show symptoms or limitations at the severity alleged by [Wilson] . . . .” R. 20.

Contrary to Wilson’s contention otherwise, doc. 9 at 5, the ALJ articulated the reason

for discrediting Wilson’s testimony in her five-page discussion of his medical

records, and substantial evidence supports the ALJ’s finding.

      A review of the record shows that, on March 1, 2018, Wilson reported

worsening neuropathy in his hands and feet to Dr. Joyce Goetsch, his primary care

physician at Athens Family Health Center (“AFHC”), and Dr. Goetsch diagnosed

Wilson with diabetic neuropathy, noting that Wilson “has had neuropathy in his

hands and feet for some time.” R. 454-55, 459. Based in part on Dr. Goetsch’s

diagnosis, Wilson faults the ALJ for not finding his neuropathy to be a severe

impairment at Step Two. Doc. 9 at 6-7. But, even if the ALJ should have considered

Wilson’s neuropathy a severe impairment, any such error is harmless because the

ALJ found Wilson suffered from several other severe impairments and, therefore,


                                          9
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 10 of 19




continued her analysis beyond Step Two. See Perry v. Astrue, 280 F. App’x 887,

893-94 (11th Cir. 2008). And, more importantly, the ALJ considered and discussed

records related to Wilson’s neuropathy in reaching her findings that Wilson’s

subjective testimony was not consistent with the record as a whole and that Wilson

could perform a range of light work. See R. 20-22.

      As the ALJ noted, on March 5, 2018, after diagnosing Wilson with diabetic

neuropathy, Dr. Goetsch prescribed a four-wheeled walker with a seat and brakes

for Wilson, and she indicated that the walker was medically necessary and a life-

long need. R. 456. Records from Wilson’s subsequent visits to AFHC, however, do

not indicate that Wilson filled the prescription or ever actually used a walker. See

R. 499-501, 602-625. Rather, treatment notes indicate that Wilson ambulated

normally and had a normal gait. R. 501, 605, 609, 620.

      Dr. Goetsch also prescribed gabapentin to treat Wilson’s neuropathy on

March 1, 2018, R. 453, 460, 614, and, on June 1, Wilson reported that the medication

helped with his symptoms, R. 608. Even so, treating notes from the June 1 visit to

AFHC reflect that his neuropathy was still not well controlled, and Brian Wingate,

a nurse practitioner, adjusted Wilson’s prescription for gabapentin. R. 609. Upon

exam three months later, Amy Woods, another nurse practitioner, noted that Wilson

had diminished/absent sensation in his feet and a loss of protective sensation due to

peripheral neuropathy. R. 605. Still, Ms. Woods also observed that Wilson had


                                         10
           Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 11 of 19




normal gait and strength at that visit, R. 605, and, although Wilson reported

numbness and tingling in his legs and feet at a visit six months later, he denied any

tripping or falls, R. 615. As the ALJ noted, these medical records and others

reflecting that Wilson had normal gait and motor strength and ambulated normally

during the relevant time period are inconsistent with Wilson’s testimony regarding

the limiting effects of his neuropathy. See R. 20, 421, 429, 456, 460, 463, 469, 475,

605, 609, 620.

       With respect to COPD, Wilson reported chronic shortness of breath in 2016

and also reported that he continued to smoke. R. 347, 349. Wilson was formally

diagnosed with COPD by March 2017, see R. 454, 2 and he underwent pulmonary

function testing on March 17 and April 24, 2017, R. 398, 425-26. The March 17 test

revealed that Wilson’s FEV1 3 was 56% of the predicted value, indicating a “lung

age” of 100. R. 398, 452, 476, 487. This result showed that restriction was probable,

and further examination was recommended. Id. Wilson’s April 24 test showed that

his FEV1 was 59% of the predicted value, and test notes again indicate that

restrictions are probable and recommend further examination. R. 425-26, 478-79.

But, as the ALJ noted, R. 20, both of Wilson’s pulmonary function tests caution that




       2
         A treatment note from December 2015 indicates that Wilson’s shortness of breath was
“likely COPD.” R. 352.
       3
           FEV1 stands for forced expiratory volume in one second.
                                               11
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 12 of 19




the results should be “interpret[ed] with care” because Wilson performed only one

acceptable maneuver, or the maneuvers were not reproducible, R. 398, 426. In

addition, on April 25, 2017, Wilson denied respiratory problems when he sought

treatment at the Athens-Limestone Emergency Department for a nodule in his neck,

and Wilson reported that he had been sick the previous day during his second

pulmonary test. R. 490. Moreover, although Wilson frequently reported shortness

of breath during the relevant time period, R. 437, 439, 466, 472, 474, 501, 604, 608,

his medical records consistently reflect that lung examinations revealed no dyspnea,

coughing, or wheezing, good air movement, and that his lung sounds were clear, R.

437, 439, 455, 460, 463, 472, 474, 491, 501, 608. Finally, Dr. Goetsch’s and Ms.

Woods’ treating notes from December 2017 and December 2018 indicate that

Wilson’s COPD was “not limiting” in severity, R. 462, 615, and, as the ALJ noted,

Wilson had normal oxygen saturation levels on room air during his medical

appointments, R. 22, 416, 453, 457, 461, 464, 467, 471, 473, 491, 499, 502. Taken

together, these medical records provide evidence to support the ALJ’s decision that

the record as a whole is inconsistent with Wilson’s testimony regarding the limiting

effects of his COPD.

      Wilson correctly notes that parts of the record support his testimony regarding

the limiting effects of his COPD and neuropathy. See doc. 9 at 7-8. But, the question

before the court is whether substantial evidence supports the ALJ’s decision, not


                                         12
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 13 of 19




whether the record could support a finding in Wilson’s favor. See Moore, 405 F.3d

at 1213. Indeed, as long as substantial evidence supports the ALJ’s decision, the

court must affirm “‘even if the evidence preponderates against the [ALJ’s] findings

. . . .’” Henry, 802 F.3d at 1267. Thus, in light of the substantial deference owed to

the Commissioner’s decision, Dyer, 395 F.3d at 1212, and because the court cannot

reconsider the facts or reweigh the evidence, Martin, 894 F.2d at 1529, the court

finds that the ALJ did not err by finding that Wilson’s subjective testimony regarding

the limiting effects of his neuropathy and COPD was not consistent with the record.

                                         B.

      Wilson also contends that substantial evidence does not support the ALJ’s

finding that he could perform a range of light work because the ALJ ignored parts

of his medical records in reaching her finding. Doc. 9. Allegedly, the ALJ focused

only on evidence supporting her opinion and ignored conflicting evidence, and the

ALJ failed to properly consider Wilson’s need for an assistive device. Id. at 6, 9.

An ALJ’s decision is not based on substantial evidence if the ALJ selectively relies

on only certain aspects of the record while ignoring other parts of the record. See

McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Instead, the ALJ’s

“review must take into account and evaluate the record as a whole.” Id. (citations

omitted). The ALJ’s review did so in this case.




                                         13
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 14 of 19




      First, the ALJ’s comprehensive discussion of Wilson’s medical records and

the opinion evidence, see R. 20-25, shows that “the ALJ considered [Wilson’s]

medical condition as a whole,’” Dyer, 395 F.3d at 1211 (quoting Foote, 67 F.3d at

1561). And, although Wilson contends the ALJ should have given more deference

or attention to certain evidence in the record, he does not point to any evidence from

the relevant time period that the ALJ ignored. See doc. 9. Next, as discussed above,

substantial evidence supports the ALJ’s decision to discredit Wilson’s testimony

regarding the limiting effects of Wilson’s COPD and neuropathy. See, pp. 7-13,

supra. The records the ALJ relied on to reach that decision show that Wilson had

normal gait and motor strength, no dysthymia or wheezing and good lung sounds on

exam, and normal oxygen levels on room air. See id. Those records also provide

support for the ALJ’s finding that Wilson could perform a range of light work.

      As to Wilson’s purported need for an assistive device, the ALJ acknowledged

that Dr. Goetsch prescribed a four-wheeled walker with seat and brakes to Wilson,

but the ALJ’s determination of Wilson’s RFC shows that she did not find the walker

to be medically required. R. 20, 455. Under Social Security Rule 96-9p, “[t]o find

that a hand-held assistive device is medically required, there must be medical

documentation establishing the need for a hand-held device to aid in walking or

standing, and describing the circumstances for which it is needed . . . .” 1996 WL

374185, at *7 (1996). Here, Wilson has not presented any evidence describing the


                                         14
           Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 15 of 19




circumstances in which he needs a walker. In addition, and as mentioned above,

nothing in the records indicates that Wilson ever actually used a walker or required

an assistive device for walking. See p. 10, supra. Thus, the ALJ did not err by not

including Wilson’s alleged need for a walker in her determination of Wilson’s RFC.

                                               C.

       Finally, Wilson contends that the ALJ erred in weighing the opinions of Dr.

James Jeffrey, a treating psychiatrist, and Dr. Erin Smith, a consultative

psychologist. Doc. 9 at 10-12. An ALJ “must state with particularity the weight

given to different medical opinions and the reasons therefor.” Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted). The ALJ must

give “substantial or considerable weight” to the opinion of a treating physician

“unless ‘good cause’ is shown to the contrary.” 4 Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2004) (citing Lewis, 125 F.3d at 1440). If the ALJ gives less than

substantial or considerable weight to a treating physician’s opinions, she must

clearly articulate her reasons for doing so. Winschel, 631 F.3d at 1179. Unlike the

opinion of a treating physician, an ALJ owes no special deference to the opinion of

a one-time consultative examiner. See McSwain v. Bowen, 814 F.2d 617, 619 (11th




       4
         “Good cause exists ‘when []: (1) [the] treating physician’s opinion was not bolstered by
the evidence; (2) evidence supported a contrary finding; or (3) [the] treating physician’s opinion
was conclusory or inconsistent with the doctor’s own medical records.’” Winschel, 631 F.3d at
1179 (quoting Phillips, 357 F.3d at 1241).
                                               15
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 16 of 19




Cir. 1987) (citation omitted); Hernandez v. Soc. Sec. Admin., Comm’r, 761 F. App’x

901, 903 (11th Cir. 2019) (citing McSwain, 814 F.2d at 619).

                                         1.

      Dr. Jeffrey treated Wilson for moderate major depressive disorder and panic

disorder at the Mental Health Center of North Central Alabama during the relevant

time period. R. 406, 560-601. Dr. Jeffrey opined on multiple occasions in 2018 that

Wilson “would be unable to maintain any kind of employment due to excessive

absences based on his multiple medical problems and psychiatric morbidity taken

singly or combined.” R. 564, 591, 593. The ALJ considered Dr. Jeffrey’s opinions

but gave them little weight on the grounds that the opinions are vague, “involve

conclusions reserved to the Commissioner” and are inconsistent with the medical

record as a whole, including Dr. Jeffrey’s treating notes. R. 24. The court finds no

error in the ALJ’s decision to discount Dr. Jeffrey’s opinion.

      As an initial matter, whether Wilson can maintain employment is an issue

reserved to the Commissioner, and an ALJ gives no special significance to opinions

on issues reserved to the Commissioner. See 20 C.F.R. § 404.1527(d); Pate v.

Comm’r, Soc. Sec. Admin., 678 F. App’x 833, 835 (11th Cir. 2017). In addition, as

the ALJ noted, Dr. Jeffrey’s opinion that Wilson could not work did not include any

assessment of Wilson’s “specific functional capabilities,” R. 24, and good cause




                                         16
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 17 of 19




exists to discount a treating physician’s opinion when the opinion is conclusory, see

Winschel, 631 F.3d at 1179 (quoting Phillips, 357 F.3d at 1241).

      Moreover, as the ALJ noted, Dr. Jeffrey’s opinion that Wilson cannot

maintain employment is not entirely consistent with the record as a whole and Dr.

Jeffrey’s own findings from mental status examinations of Wilson. See R. 24. Dr.

Jeffrey’s notes from each examination reflect that Wilson had fair insight and

judgment, adequate attention and concentration, and no deficiencies in short or long

term memory. R. 560, 562, 564, 591, 594. In addition, Wilson reported to Dr.

Jeffrey in August 2018 that medication “helps some with his anxiety,” R. 594, and

in September 2018, Wilson reported to Ms. Woods, a nurse practitioner at AFHC,

that he had no anxiety, R. 604. Wilson’s treating records from the Mental Health

Center of North Central Alabama also reflect that although Wilson’s mood went up

and down, his therapist regularly assessed his mood as fair and his affect as

appropriate, R. 401-04, 571-90, 598, 600.       Based on these records, the ALJ

articulated good cause for discounting Dr. Jeffrey’s opinions on the grounds that

they are inconsistent with the record and Dr. Jeffrey’s own treating notes.

                                         2.

      Dr. Smith examined Wilson in April 2017 and opined that “Wilson’s overall

level of social and adaptive functioning, based upon mental health issues along,

appears to be severely impaired” and that Wilson’s “ability to maintain gainful full-


                                         17
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 18 of 19




time employment based upon cognitive or mental health issues, is severely

impaired.” R. 430-31. The ALJ considered this opinion but gave it little weight. R.

25. The court finds no error in the ALJ’s decision because an ALJ owes no special

deference to the opinion of a one-time consultative examiner, see Hernandez, 761 F.

App’x at 903 (citing McSwain, 814 F.2d at 619), and substantial evidence supports

the ALJ’s determination that Dr. Smith’s opinion is not consistent with the record or

her own examination, see R. 25.

      Dr. Smith’s report of her exam reflects that Wilson’s “behavior during the

interview was appropriate,” that his “[t]hought content and processes were within

normal limits at the time of the interview,” that “[h]is insight and judgment are

good,” and that Wilson “reported that his work performance has not been adversely

affected due to his depression.” R. 429-30. Dr. Smith also noted that Wilson’s

“[c]ognition appears to be in the [a]verage range,” and, based on her exam, she found

that Wilson’s “attention and concentration were good.” R. 430. These exam notes

are inconsistent with Dr. Smith’s opinion that Wilson’s ability to maintain gainful

employment is severely impaired by cognitive and mental health issues, and they

provide substantial evidence to support the ALJ’s decision to give the opinion little

weight.




                                         18
       Case 5:20-cv-00276-AKK Document 11 Filed 01/06/21 Page 19 of 19




                                       VII.

      Based on the foregoing, the court concludes that substantial evidence supports

the ALJ’s determination that Wilson is not disabled and that the ALJ applied the

right legal standards in reaching her decision. Therefore, the Commissioner’s final

decision is due to be affirmed. The court will enter a separate order in accordance

with this memorandum opinion.

      DONE the 6th day of January, 2021.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                        19
